DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art Yamazaki (US – 2013/0006476 A1) discloses Vehicle Behavior Control Device comprising:
a behavior control apparatus (Title and Abstract) for a vehicle that Is applied to a vehicle which comprises front wheel suspensions and rear wheel suspensions (a suspension structure, [0014]) having anti-dive and anti-lift geometries (a roll behavior generated on the vehicle in the turning state can be actively generated by a suspension structure (so-called anti-lift geometry structure), [0014], [0092]), respectively, and a braking device configured to independently apply braking forces to left and right front wheels and left and right rear wheels, and the left and right front wheels are steered wheels [0078-0081], Fig: 1), wherein
the behavior control apparatus comprises a control unit (S, [0058], Fig: 1) for controlling the braking device, and the control unit is configured to control the braking device to apply a braking force to a turning inner driving wheel [0093].

However, prior art fails to disclose when a deviation between a standard yaw rate of the vehicle and an actual yaw rate exceeds a deviation reference value and a time change rate of the deviation exceeds a start reference value in a situation where the .vehicle is turning without braking.
Prior art fails to disclose or suggest these limitations recited in independent claim 1. Therefore, independent claim 1 is allowable. Claims 2-4 are also allowable by virtue of their dependencies from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657